          Case 6:20-cr-00097-ADA Document 85 Filed 08/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

UNITED STATES OF AMERICA                      §
                                              §
                                              §
V.                                            §      CAUSE NO. W-20-CR-097-ADA
                                              §
CECILY AGUILAR

          WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
                      ENTRY OF PLEA OF NOT GUILTY

       NOW COMES Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:

        1.      Defendant has received a copy of the Indictment or Information in this case.
Defendant understands the nature and substance of the charges contained therein, the maximum
penalties applicable thereto and his/her Constitutional rights, after being advised of all the above
by his/her attorney.

       2.      Defendant understands he/she has the right to appear personally, with his/her
attorney, before a judge for arraignment, in open court, on this accusation. Defendant further
understands that, absent the present waiver, he/she will be so arraigned in open court.

        Defendant, having conferred with his/her attorney in this regard, hereby waives personal
appearance with his/her attorney at the arraignment of this case and the reading of the Indictment
or Information, and by this instrument, tenders his/her plea of "not guilty". The Defendant
understands that entry by the Court of said plea for Defendant will conclude the arraignment in
this case for all purposes.


Date: ____________________                    __________________________________________
                                              Defendant

                                              __________________________________________
                                              Attorney for Defendant




                                            Page 1 of 2
          Case 6:20-cr-00097-ADA Document 85 Filed 08/11/21 Page 2 of 2




             WAIVER OF MINIMUM PERIOD OF TIME PRIOR TO TRIAL

         Defendant understands that he/she has a right to a minimum period of time prior to trial so
that trial shall not commence not less than thirty (30) days from the date on which the defendant
first appears through counsel or expressly waives counsel and elects to proceed pro se. Defendant
further understands that, absent the present waiver, he/she will not be brought to trial during this
thirty (30) day period.

       Defendant, having conferred with his/her attorney in this regard, hereby WAIVES the
requirement that trial shall not commence less than thirty (30) days from the date on which the
defendant first appears through counsel or expressly waives counsel and elects to proceed pro se.


      8.11.2021
Date: ____________________                    __________________________________________
                                              Defendant

                                              __________________________________________
                                              Attorney for Defendant




                                             ORDER

APPROVED by this Court. A plea of “Not Guilty” is entered for Defendant effective this date.


Date: ____________________                    __________________________________________
                                              United States Magistrate Judge




                                            Page 2 of 2
